DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Bendahan discloses: an advancement step, during which the object (2) is advanced along a motion trajectory through an examination area (6) (para. [0130]): an irradiation step, in which the examination area (6) is irradiated with x-rays emitted by one or more emitters (4) (fig.3A item 320), the position of the one or more emitters (4) being kept fixed relative to the examination area (6) (para. [0134]), and the x-rays being emitted in propagation directions transversal to the motion trajectory; as the object (2) is advanced through the examination area (6), a plurality of detection steps which are performed at successive instants and with one or more fixed x-ray detectors (5) facing the one or more emitters (4) (para. [0130], [0134]), wherein during each detection step the residual intensity of the x-rays which have crossed the object (2) placed in the examination area (6) is detected to obtain, for each detection (para. [0130]), a corresponding electronic two-dimensional pixel map related to the density of the object (2) crossed by the x-rays (para. [0125], [0127]); a memorisation step, in which each two-dimensional map is memorised in an electronic memory using a computer (para. [0125], [0127]); and a processing step, in which the two-dimensional maps thus obtained are processed by a computer to obtain a three-dimensional tomographic reconstruction of the object wherein (para. [0125], [0127]), during the advancement step, there is also a rotation step performed by making or letting the object (2) rotate, at least partly uncontrolled, in such a way that the object (2) rotates around one or more rotation axes which are transversal both to the motion trajectory and to the propagation directions of the x-rays crossing it (para. [0130] teaches the conveyor 306 comprises a set a rollers like that of the present application (fig.1 item 9) & para. [0134]). The prior arts fail to teach, disclose, suggest or make obvious: the method also comprises a localisation step performed by a computer and in which it is determined the spatial position in which the object (2) is located relative to the one or more emitters (4) and/or the one or more detectors (5) at the instant when each two- dimensional map is detected; and wherein the processing step is performed by the computer by factoring in, for each two-dimensional map, the corresponding spatial position of the object (2) as determined in the localisation step.
Regarding independent claim 10, Bendahan discloses: an apparatus for performing a tomographic examination of an object (fig.3A), comprising: a supporting structure; at least one conveyor (3) (fig.3A item 306) capable of advancing an object (2) (fig.3A item 312) along a motion trajectory; one or more x-ray emitters (4) (fig.3A item 314), fixed and associated with the supporting structure; one or more x-ray detectors (5) (fig.3A item 304), fixed and facing the one or more x-ray emitters (4), an examination area (fig.3A item 335) (6) being defined between the one or more emitters (4) and the one or more detectors (5), through which a part of the motion trajectory develops, the motion trajectory in the examination area (6) being transversal to the propagation directions of the x-rays emitted by the one or more emitters (4) towards the examination area (6): at least one computer (para. [0121]), associated with the one or more detectors (5) to receive from them electronic data corresponding to two-dimensional pixel maps representative of the density of the object (2) crossed by the x-rays, the at least one computer being capable of memorising said two-dimensional maps and being programmed to process the two-dimensional maps in order to obtain a tomographic reconstruction related to the object (2) (para. [0125], [0127]); means (7) for uncontrolled rotation (para. [0130] rollers), associated with the conveyor (3) (fig.3A item 306) to cause, as the object (2) is advanced along the motion trajectory, an at least partly uncontrolled rotation of the object (2) in such a way that the object (2) rotates around one or more rotation axes which are transversal both to the motion trajectory and to the propagation directions of the x-rays crossing it (para. [0134]). The prior arts fail to teach, disclose, suggest or make obvious: at least one electronic device is programmed to identify the spatial position in which the object (2) is located relative to the one or more emitters (4) and/or the one or more detectors (5) at the instant when each two-dimensional map is detected and wherein the at least one computer is programmed to process the two-dimensional maps in order to obtain a tomographic reconstruction related to the object (2), by factoring in, for each two-dimensional map, the corresponding spatial position of the object (2) as determined by the at least one electronic device.
Claims 2-9, 11-19 are allowed on the same basis as independent claims 1 & 10 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884